Citation Nr: 1212935	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Detroit, Michigan RO has since maintained jurisdiction over the claim.

The Board notes that in a May 2010 statement the Veteran raised the issue of entitlement to an evaluation in excess of 10 percent for his posttraumatic stress disorder (PTSD).  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in a December 1984 statement the Veteran indicated that he had been treated at the VA Medical Center (VAMC) in Washington, DC at some point between 1969-1971.  There is no evidence in the claims file that the RO attempted to retrieve records from the Washington, DC VAMC.

In his original October 1973 claim the Veteran reported that he had received treatment from a Dr. Clarence Reyner in Detroit, Michigan in 1969.  See also January 2003 statement from the Veteran's sister.  In the December 1984 statement the Veteran also provided an authorization for release of information from a private physician in Washington, DC, Dr. John Kenney, Jr.  There is no evidence that the RO attempted to locate private treatment records from either of these physicians.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  The Agency of Original Jurisdiction (AOJ) should also attempt to locate all private treatment records the Veteran has identified.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with the appropriate release forms to obtain private treatment records.  Notify him that the RO did not previously search for records from Dr. Clarence Reyner or Dr. John Kenny, Jr. and new release forms must be provided in order to attempt to obtain these records.

2.	Obtain all of the Veteran's outstanding VA treatment records from the period of January 1969 to December 1971 from the Washington, DC VAMC.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2).

3.	If, and only if, treatment records are located pertaining to a chronic skin disorder contemporaneous with service discharge, schedule the Veteran for a VA dermatological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should specifically state whether it is at least as likely as not that the Veteran suffers from a chronic skin disorder that is related to service.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


